DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 08/24/2021 is acknowledged.  The traversal is on the ground(s) that claims 1-20 would not impose a substantial search and/or examination burden.  This is not found persuasive because the scope of claims 8-20 are different from the scope of claims 1-8. Such scope difference would require different search strategies (i.e. implementing different text search strategies).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the weighted value of the second flow command".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the weighted of the first flow command".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the weighted of the feedback signal".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drees et al. (US 20180187909), hereinafter referred to as Dress, in view of Salsbury (US 20120170639), hereinafter referred to as Salsbury.
Re claim 1, Drees teaches a control system for use with a flow sensor (948) associated with a valve (946) and an actuator (940 or 902) coupled to the valve, the control system comprising:
a first controller (924); and
a second controller (902), wherein the first controller is configured to provide a flow rate setpoint (928) for the second controller; and
wherein the second controller is configured to:
monitor fluid flow through the valve (monitoring performed by sensor 948);
934);
provide a control signal (signal provided for 940) for the actuator.
Drees does not explicitly teach the limitation of a first flow command for the second controller; provide the control signal in response to a weighted value of the first flow command, wherein the first flow command and second flow command are related to reliability of the flow sensor.
However, Salsbury teaches the limitation of a control system (Fig 3) comprising a first controller (306) sending a first command (ep) for the second controller; provide a control signal (u) in response to a weighted value of the first flow command (see comparison 326), wherein the first flow command and a second flow command (e) are related to reliability of the flow sensor (the examiner notes that the commands are related to the reliability of the sensors because the commands affect the measurement of the sensor and thus are related to such reliability).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Drees and integrated the first controller sending a first flow command for the second controller; provide the control signal in response to a weighted value of the first flow command, wherein the first flow command and second flow command are related to reliability of the flow sensor, as suggested by Salsbury, in order to provide control improved performance (see Salsbury ¶ 3).

Re claim 2, Drees, as modified, teaches the system of claim 1. Salsbury further teaches wherein providing the control signal for the actuator (e.g. 302) in response to the weighted value of the first flow command comprises providing the control signal for the actuator in response to the weighted value of the first flow command or in response to the weighted value of the second flow command or both.

Re claim 7, Drees, as modified, teaches the system of claim 1. Drees further teaches wherein providing the control signal for the actuator in response to the weighted value of the first flow command comprises receiving, in a building zone (see Fig 1), the flow rate setpoint (928) for the second controller, the second controller configured to reach the flow setpoint by adjusting the water flow through the valve (implicit, this is the basic function of the controller).

Re claim 8, Drees, as modified, teaches the system of claim 1. Drees further wherein the actuator, the second controller, and the flow sensor are configured to operate within a single actuator assembly (see Fig 9a).
Allowable Subject Matter
Claims 3-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.